DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/EP2019/071163 filed 08/07/2019 which claims benefit of provisional application 62/716,155 filed 08/08/2018. The application additionally claims foreign priority to EP18198814.8 filed 10/05/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 02/03/2021 and 04/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The following title is suggested: "Interventional Device Positioning Relative to an Ultrasound Image Plane". The current title reads “International Device Positioning Respective an Ultrasound Image Plane”.

Claim Objections
Claim 5 objected to because of the following informalities:
“(RUI)” found in the 5th and 7th line should be removed
“(T-1)” found in the 8th line should be removed
Claims 10 and 12 are objected to because of the following informalities:
“lateral position of the ultrasound transducer respective the image plane” should be changed to “lateral position of the ultrasound transducer relative to the image plane”
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the phrase “...until at least one of the following corresponding conditions have been satisfied...” then further recites “a rate of change of the computed position is less than a second predetermined rate; and an interference signal in the ultrasound signals is less than a second predetermined value”. The “and” contradicts the earlier stated phrase “until at least one of the following”. It is unclear whether at least one or both conditions are to be satisfied. For purposes of examination, the “and” will be interpreted as “or”, and only one of the conditions have to be satisfied.
	Claim 3 is rejected by dependency on rejected claim 2.
	Claim 9 recites “The system according to claim 1 further comprising an interventional device having an ultrasound transducer attached thereto”. However, the system according to claim 1 already claims an “interventional device” and “an ultrasound transducer attached to the interventional device”. It is unclear whether this is a different interventional device or the same interventional device as recited in claim 1. For purposes of examination it will be interpreted for the interventional device to be the same, and thus claim 9 is redundant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vignon (US20160324501). Vignon is cited in the IDS.
Regarding claim 1, Vignon teaches a system (tool navigation system) for determining a position of an interventional device (30) relative to an image plane (11) defined by an ultrasound imaging probe (20) of a beamforming ultrasound imaging system (60) in which the position of the interventional device (30) is determined based on ultrasound signals transmitted between the ultrasound imaging probe (20) and an ultrasound transducer (31) attached to the interventional device (30) (Abstract, [0007], [0018-0023], [0026], [0032-0033]), the system comprising:
an image reconstruction processor (60) configured to provide a reconstructed ultrasound image (10) corresponding to an image plane (11) defined by the ultrasound imaging probe (20) ([0007], [0020]);
a position determination processor (70 & 80) configured to:
compute a position of the ultrasound transducer respective relative to the image plane based on a time of flight of a maximum detected intensity ultrasound signal transmitted between the ultrasound imaging probe and the ultrasound transducer ([0032], wherein maximum received amplitude comprises maximum detected intensity); and to
indicate the computed position in the reconstructed ultrasound image ([0033]); and
wherein position determination processor is further configured to:
suppress the indication of the computed position ([0036], wherein the marker is no longer/not displayed) if at least one of the following conditions are met:
a rate of change of the computed position exceeds a first predetermined rate; or
an interference signal in the ultrasound signal exceeds a first predetermined value ([0036], wherein if the signal level (SNR) drops below the set minimum acceptable signal level (minSNR), the marker is not displayed on the screen). Since Vignon teaches measuring a signal-to-noise ratio (SNR) and determining whether it drops below a certain lower threshold, Vignon additionally teaches measuring an interference signal and determining whether the interference signal exceeds an upper threshold, wherein the noise in “signal-to-noise ratio” comprises an interference signal; and the noise part exceeding a threshold or predetermined value would result in the SNR dropping below a set minimum acceptable level.
	Regarding claim 2, Vignon teaches the invention as claimed above in claim 1.
	Vignon further teaches wherein the position determination processor is further configured to continue suppressing the indication of the computed position until at least one of the following corresponding conditions have been satisfied for a predetermined period: a rate of change of the computed position is less than a second predetermined rate; and an interference signal in the ultrasound signals is less than a second predetermined value (Fig. 8, [0041-0042], wherein maximum marker size is only updated if signal strength exceeds a past maximum signal, [0047], wherein the maximum marker size comprises a second predetermined value and is set to correspond to the maximum received signal or SNR during the history length of a few seconds of data). The display or updating of a maximum sized marker is suppressed until the signal in SNR exceeds the predetermined value or the noise (interference) in SNR becomes less than the predetermined value over a history length of a few seconds of data.
Regarding claim 3, Vignon teaches the invention as claimed above in claim 2.
Vignon further teaches wherein the first predetermined rate is equal to the second predetermined rate; or wherein the first predetermined value is equal to the second predetermined value (Figs. 6-8, [0036], wherein the first and another second predetermined values are the same and is minV or minSNR). Figures 6-8 show when the measured voltage V (or SNR) is greater than minV (or minSNR), a marker is displayed, and when the voltage V is less than minV, marker size is 0 and is thus not displayed. The marker is only set to MAXSIZE when the calculated markersize is greater than MAXSIZE.
	Regarding claim 9, Vignon teaches the invention as claimed above in claim 1.
	Vignon teaches the invention further comprising an interventional device (30) having an ultrasound transducer (31) attached thereto ([0021-0023]).
	Regarding claim 10, Vignon teaches a method of determining a position of an interventional device (30) relative to an image plane (11) defined by an ultrasound imaging probe (20)  of a beamforming ultrasound imaging system in which the position of the interventional device (30) is determined based on ultrasound signals transmitted between the ultrasound imaging probe (20) and an ultrasound transducer (31) attached to the interventional device (30) (Abstract, [0022-0024], [0032]); the method comprising the steps of:
generating a reconstructed ultrasound image (10) corresponding to an image plane (11) defined by the ultrasound imaging probe (20) ([0007], [0019-0020]);
computing a lateral position of the ultrasound transducer (31) respective the image plane (11) based on a time of flight of a maximum detected intensity ultrasound signal transmitted between the ultrasound imaging probe (2) and the ultrasound transducer (31) ([0032], wherein the X-azimuth or angular position comprises a lateral position, and the maximum received amplitude across the received beams is searched from the measured time of flight or depth calculated for the Z-depth coordinate);
indicating the computed position in the reconstructed ultrasound image (10) (Figs. 2A & 2B, [0033]); and
suppressing the indication of the computed position ([0036], wherein the marker is no longer/not displayed) if at least one of the following conditions are met:
a rate of change of the computed position exceeds a first predetermined rate; or
an interference signal in the ultrasound signals exceeds a first predetermined value ([0036], wherein if the signal level (SNR) drops below the set minimum acceptable signal level (minSNR), the marker is not displayed on the screen). Since Vignon teaches measuring a signal-to-noise ratio (SNR) and determining whether it drops below a certain lower threshold, Vignon additionally teaches measuring an interference signal and determining whether the interference signal exceeds an upper threshold, wherein the noise in “signal-to-noise ratio” comprises an interference signal; and the noise part exceeding a threshold or predetermined value would result in the SNR dropping below a set minimum acceptable level.
Regarding claim 12, Vignon teaches a non-transitory computer readable medium having stored thereon instructions which when executed on a processor of a system (tool navigation system) for determining a position of an interventional device (30) relative to an image plane (11) defined by an ultrasound imaging probe (20) of a beamforming ultrasound imaging system (60) in which the position of the interventional device (30) is determined based on ultrasound signals transmitted between the ultrasound imaging probe (20) and an ultrasound transducer (31) attached to the interventional device (30) (Abstract, [0020], [0022-0024], [0026], [0032-0033], wherein it’s disclosed the ultrasound scanner 60, tool tracker 70, and image navigator 80 all contain hardware, software, firmware, and/or circuitry for executing the corresponding techniques/steps, thus teaching a non-transitory computer readable medium); cause the processor to:
generate a reconstructed ultrasound image (10) corresponding to an image plane (11) defined by the ultrasound imaging probe (20) ([0007], [0019-0020]);
compute a lateral position of the ultrasound transducer (31) respective the image plane (11) based on a time of flight of a maximum detected intensity ultrasound signal transmitted between the ultrasound imaging probe (20) and the ultrasound transducer (31) ([0032], wherein the X-azimuth or angular position comprises a lateral position, and the maximum received amplitude across the received beams is searched from the measured time of flight or depth calculated for the Z-depth coordinate);
indicate the computed position in the reconstructed ultrasound image (10) (Figs. 2A & 2B, [0033]); and
suppress the indication of the computed position ([0036], wherein the marker is no longer/not displayed) if at least one of the following conditions are met:
a rate of change of the computed position exceeds a first predetermined rate; or
an interference signal in the ultrasound signals exceeds a first predetermined value ([0036], wherein if the signal level (SNR) drops below the set minimum acceptable level (minSNR), the marker is not displayed on the screen). Since Vignon teaches measuring a signal-to-noise ratio (SNR) and determining whether it drops below a certain threshold, Vignon additionally teaches measuring an interference signal and determining whether the interference signal exceeds an upper threshold, wherein the noise in “signal-to-noise ratio” comprises an interference signal; and the noise part exceeding a threshold or predetermined value would result in the SNR dropping below a set minimum acceptable level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) as applied to claim 1 above, and further in view of Agam (US20070272019). Vignon is cited in the IDS.
Regarding claim 4, Vignon teaches the invention as claimed above in claim 1.
	Vignon further teaches wherein the position determination processor (70 & 80) is configured to suppress the indication of the computed position based on an interference signal in the ultrasound signals exceeding a first predetermined value (minSNR) (Figs. 6-8, [0036], wherein signal-to-noise ratio SNR comprises an interference signal, and when the “noise” portion exceeds a maximum acceptable level, the marker is not displayed); and wherein the image reconstruction processor (60) is configured to periodically update the reconstructed ultrasound image ([0004], [0006], [0020], wherein the target anatomical plan is continuously imaged to facilitate tracking and visualization of an interventional tool); the ultrasound signals corresponding to each reconstructed ultrasound image being transmitted and detected by the ultrasound imaging probe (20) ([0019-0020], wherein the ultrasound image constructed by the ultrasound scanner 60 is from signals originating from the scanning of the ultrasound probe 20); and wherein the position determination processor is configured to determine the interference signal in the ultrasound signals ([0034], wherein signal-to-noise ratios SNR of received signals are used, which comprise determining an interference signal).
	However, Vignon fails to teach a corresponding imaging frame period and determining the interference signal in the ultrasound signals between consecutive imaging frame periods.
	Agam teaches a system (10) for short-range ultrasonic detecting of a target ([0012], [0028]). Agam teaches the system (10) comprises a micro-controller (18), a sensor assembly (19), and a transmitter (20) and a receiver (22) ([0031]). Agam teaches the micro-controller (18) is programmed to provide a “void of a signal” before excitation of the transmitter (20), wherein before every transmission, the micro-controller (18) verifies environmental ultrasonic noise during this “void” ([0068]). Agam teaches if such noises are detected or exceeds a predetermined threshold, the system (10) is prevented from performing from operating or performing an action ([0068]). Since Agam teaches of verifying noise before every transmission ([0068]) and a continuous detection procedure ([0067], wherein detection is performed after each subsequent excitations of the transmitter 20), Agam thus teaches the “void of signal” comprises an image frame period and determining noise or interference between these periods continually.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon detect noise before every transmission during a void of signal as taught by Agam ([0067-0068]). By detecting noise in this manner, false alarm rates may be lowered and also prevent the noise from interfering with the normal operation of the system as taught by Agam ([0068], [0078]). Lowering false alarm rates of Vignon would increase accuracy and reliability of Vignon’s estimation of the position of the interventional tool.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) as applied to claim 1 above, and further in view of Katsuyama (US20160157830) and Agam (US20070272019). Vignon is cited in the IDS.
Regarding claim 5, Vignon teaches the invention as claimed above in claim 1.
Vignon further teaches wherein the position determination processor (70 & 80) is configured to suppress the indication of the computed position based on an interference signal in the ultrasound signals exceeding a first predetermined value (minSNR) (Figs. 6-8, [0036], wherein signal-to-noise ratio SNR comprises an interference signal, and when the “noise” portion exceeds a maximum acceptable, the marker is not displayed).
However, Vignon fails to teach wherein the reconstructed ultrasound image comprises a plurality of image lines, each line corresponding to a depth dimension in the ultrasound image; and wherein the ultrasound signals corresponding to each line of the reconstructed ultrasound image are transmitted and detected by the ultrasound imaging probe during a corresponding image line period.
Katsuyama teaches an ultrasonic diagnostic device and ultrasonic image generation method (Title). Katsuyama teaches transmitting and receiving ultrasound waves from a direction deviated from the normal direction of each element of a probe ([0013]). Katsuyama teaches a display control unit (7) configured to display an ultrasonic image on the display unit (8) based on a B-mode image signal ([0046]). Katsuyama further teaches using the probe (1) to transmit and receive ultrasonic waves along a plurality of scanning lines ([0095]). Katsuyama teaches storing image signals C1 to Cn correspond with scanning lines L1 to Ln in an image memory (34) ([0108]). Katsuyama teaches combining these scanning line images to generate a B-mode image signal of a display image ([0111-0112]). Thus, Katsuyama teaches the ultrasound image comprises a plurality of image (scanning) lines transmitted and detected by the probe (1). Figure 8 shows the lines (Li) corresponding with a depth direction of the ultrasound beam/image.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to sequentially transmit and receive ultrasonic waves along a plurality of scanning lines deviated from a normal direction of a plurality of elements of a probe as taught by Katsuyama (Fig. 8, [0013], [0095]). Modifying Vignon to generate scan or image lines, having the lines be deviated from a normal direction of a corresponding transducer element, and combining them to create an ultrasound image would result in better or clearer visualization of an interventional device such as a needle as taught by Katsuyama ([0007], [0021], [0084] [0088]).
However Vignon, when modified by Katsuyama, further fails to teach wherein the position determination processor is configured to determine the interference signal in the ultrasound signals between consecutive image line periods.
Agam teaches a system (10) for short-range ultrasonic detecting of a target ([0012], [0028]). Agam teaches the system (10) comprises a micro-controller (18), a sensor assembly (19), and a transmitter (20) and a receiver (22) ([0031]). Agam teaches the micro-controller (18) is programmed to provide a “void of a signal” before excitation of the transmitter (20), wherein before every transmission, the micro-controller (18) verifies environmental ultrasonic noise during this “void” ([0068]). Agam teaches if such noises are detected or exceeds a predetermined threshold, the system (10) is prevented from performing from operating or performing an action ([0068]). Since Agam teaches of verifying noise before every transmission ([0068]) and a continuous detection procedure ([0067], wherein detection is performed after each subsequent excitations of the transmitter 20), Agam thus teaches the “void of signal” comprises an image frame period in addition to determining noise or interference between consecutive scan or image line periods (subsequent excitations of the transmitter).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon detect noise before every transmission during a void of signal as taught by Agam ([0067-0068]). By detecting noise in this manner, false alarm rates may be lowered and also prevent the noise from interfering with the normal operation of the system as taught by Agam ([0068], [0078]). Lowering false alarm rates of Vignon would increase accuracy and reliability of Vignon’s estimation of the position of the interventional tool.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) as applied to claims 1 and 10 above, and further in view of De Wijs (WO2017102369) and Desjardins (US20160038119). Vignon is cited in the IDS.
Regarding claim 6, Vignon teaches the invention as claimed above in claim 1.
Vignon further teaches wherein indicating the computed position in the reconstructed ultrasound image includes: computing an out-of-plane distance between the ultrasound transducer and the image plane; and indicating the out-of-plane distance in the reconstructed ultrasound image (Figs. 2A-B & 4, [0032-0034], wherein a distance between sensors 31 to imaging plane 11 is estimated and the tracked distance of the tool 30 relative to the acoustic image plane 11 is qualitatively indicated by the image navigator 80).
However, Vignon fails to teach computing the out-of-plane distance by comparing the maximum detected intensity with a model describing an expected variation of in-plane maximum detected intensity with time of flight, at the time of flight of the ultrasound signal having the maximum detected intensity.
De Wijs teaches a beamforming ultrasound imaging system (15), an interventional device (11), and an ultrasound probe (18) (Fig. 1, Page 6 lines 1-5). De Wijs further teaches determining a position of an interventional device relative to an image plane and attaching an ultrasound detector to the interventional device (Page 3 lines 1-8). De Wijs teaches the position of the interventional device includes an out-of-plane distance corresponding to the distance between the attached ultrasound detector and the image plane (Page 3 lines 12-17) and indicating this in the reconstructed image (Page 3 lines 27-31). De Wijs teaches a position determination unit (PDU) identifies the position of the ultrasound detector (16) based on the time delay (time of flight) of each beam and amplitude of the signals corresponding to each beam detected (Page 7 lines 12-18, Page 12 lines 20-25). De Wijs teaches the amplitude (intensity) can be modeled to vary with the range between the emitter and detector along with the out-of-plane distance (Dop) between the detector (16) and image plane (12) (Page 7 lines 20-25). De Wijs thus teaches computing the out-of-plane distance based on time of flight and the amplitude (intensity) of the ultrasound signal.
Desjardins teaches an ultrasound system including an ultrasound probe (20) configured to determine the location of a medical instrument within the human body (15) relative to the probe (20) ([0014], [0053]). Desjardins teaches of scanning an image plane (25) with the probe (20) ([0054]). Desjardins further teaches of attaching an ultrasonic tracking device (UDT) or an acoustic sensor (instrument transducer 123) to the tip of a medical or interventional device to allow for accurate determination of the position of the medical device during an ultrasound-guided procedure, wherein the medical device may include a needle (70) or catheter ([0065-0066], [0072]). Desjardin teaches a console (65) measures time of flight to determine the position of a needle tip relative to the ultrasound imaging plane ([0067]). Desjardins teaches the estimated position of the medical device can be determined by solving a set of equations or by using a look-up table which maps time differences (time of flight) to estimate the instrument transducer’s (123) location ([0115]). Desjardins further teaches having more than two locations on the Z-axis can also assist with obtaining a location estimate, wherein the Z-axis comprises a direction perpendicular to the image plane (Fig. 1, [0089]). Desjardin thus teaches using a lookup table or model to estimate an out-of-plane position of the medical device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon with the combined teachings of De Wijs (Page 7 lines 12-25) and Desjardins ([0115]) to use a lookup table to compare time of flight and signal amplitude (intensity) to determine an out-of-plane distance of an interventional medical device such as a needle. By using a lookup table, position determination may be simplified and therefore quicker as there are less calculations to perform since a lookup table is used rather than solving a set of equations as taught by Desjardins ([0115]). It would be obvious to one of ordinary skill in the art to also include in-plane intensity/amplitude and time of flight values in the lookup table or model as the in-plane values serve as a reference point in the imaging plane for where out-of-plane distance is calculated from. By aligning or matching the signal amplitude received from the out-of-plane transducers attached to the interventional medical device with an in-plane signal amplitude, a depth and lateral position of the interventional device could be determined and displayed on the current in-plane ultrasound image, as shown by Desjardins’s Figure 2 indicated by the intersection of lines 75A and 75B. Desjardin teaches as an example, the lookup table may be generated by varying the position of the transducer in a tissue phantom ([0115]), and wherein varying the position of the transducer may include a position in which the transducer is in-plane relative to the ultrasound image.
Regarding claim 11, Vignon teaches the invention as claimed above in claim 10.
Vignon teaches the invention further comprising: computing an out-of-plane distance between the ultrasound transducer and the imaging plane; and wherein indicating the computed position in the reconstructed ultrasound image further comprises indicating the out-of-plane distance in the reconstructed image (Figs. 2A-B & 4, [0032-0034], wherein a distance between sensors 31 to imaging plane 11 is estimated and the tracked distance of the tool 30 relative to the acoustic image plane 11 is qualitatively indicated by the image navigator 80).
However, Vignon fails to teach computing the out-of-plane distance by comparing the maximum detected intensity with a model describing an expected variation of in-plane maximum detected intensity with time of flight, at the time of flight of the ultrasound signal having the maximum detected intensity.
De Wijs teaches a beamforming ultrasound imaging system (15), an interventional device (11), and an ultrasound probe (18) (Fig. 1, Page 6 lines 1-5). De Wijs further teaches determining a position of an interventional device relative to an image plane and attaching an ultrasound detector to the interventional device (Page 3 lines 1-8). De Wijs teaches the position of the interventional device includes an out-of-plane distance corresponding to the distance between the attached ultrasound detector and the image plane (Page 3 lines 12-17) and indicating this in the reconstructed image (Page 3 lines 27-31). De Wijs teaches a position determination unit (PDU) identifies the position of the ultrasound detector (16) based on the time delay (time of flight) of each beam and amplitude of the signals corresponding to each beam detected (Page 7 lines 12-18, Page 12 lines 20-25). De Wijs teaches the amplitude (intensity) can be modeled to vary with the range between the emitter and detector along with the out-of-plane distance (Dop) between the detector (16) and image plane (12) (Page 7 lines 20-25). De Wijs thus teaches computing the out-of-plane distance based on time of flight and the amplitude (intensity) of the ultrasound signal.
Desjardins teaches an ultrasound system including an ultrasound probe (20) configured to determine the location of a medical instrument within the human body (15) relative to the probe (20) ([0014], [0053]). Desjardins teaches of scanning an image plane (25) with the probe (20) ([0054]). Desjardins further teaches of attaching an ultrasonic tracking device (UDT) or an acoustic sensor (instrument transducer 123) to the tip of a medical or interventional device to allow for accurate determination of the position of the medical device during an ultrasound-guided procedure, wherein the medical device may include a needle (70) or catheter ([0065-0066], [0072]). Desjardin teaches a console (65) measures time of flight to determine the position of a needle tip relative to the ultrasound imaging plane ([0067]). Desjardins teaches the estimated position of the medical device can be determined by solving a set of equations or by using a look-up table which maps time differences (time of flight) to estimate the instrument transducer’s (123) location ([0115]). Desjardins further teaches having more than two locations on the Z-axis can also assist with obtaining a location estimate, wherein the Z-axis comprises a direction perpendicular to the image plane (Fig. 1, [0089]). Desjardin thus teaches using a lookup table or model to estimate an out-of-plane position of the medical device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon with the combined teachings of De Wijs (Page 7 lines 12-25) and Desjardins ([0115]) to use a lookup table to compare time of flight and signal amplitude (intensity) to determine an out-of-plane distance of an interventional medical device such as a needle. By using a lookup table, position determination may be simplified and therefore quicker as there are less calculations to perform since a lookup table is used rather than solving a set of equations as taught by Desjardins ([0115]). It would be obvious to one of ordinary skill in the art to also include in-plane intensity/amplitude and time of flight values in the lookup table or model as the in-plane values serve as a reference point in the imaging plane for where out-of-plane distance is calculated from. By aligning or matching the signal amplitude received from the out-of-plane transducers attached to the interventional medical device with an in-plane signal amplitude, a depth and lateral position of the interventional device could be determined and displayed on the current in-plane ultrasound image, as shown by Desjardins’s Figure 2 indicated by the intersection of lines 75A and 75B. Desjardin teaches as an example, the lookup table may be generated by varying the position of the transducer in a tissue phantom ([0115]), and wherein varying the position of the transducer may include a position in which the transducer is in-plane relative to the ultrasound image.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) in view of De Wijs (WO2017102369) and Desjardins (US20160038119) as applied to claim 6 above, and further in view of Stapert (WO2017108490). Vignon is cited in the IDS.
Regarding claim 7, Vignon in view of De Wijs and Desjardins teaches the invention as claimed above in claim 6.
Vignon further teaches wherein indicating the out-of-plane distance comprises providing a first icon at the computed lateral position, the first icon being indicative of an X mark with a size corresponding to the out- of-plane distance (Figs 2A-B, [0006], wherein the icon comprises a white X marker). Figures 2A & 2B show the icon or marker being indicated at a lateral (x-direction) and depth (z-axis) location on the ultrasound image. Figures 1A/B and 2A/B further show the radius or size of the icon increases as it is moved closer in-plane or in a Y-direction.
However, Vignon does not teach the first icon being indicative of a circular zone.
Stapert teaches ultrasound based tracking (Title). Stapert teaches an ultrasound imaging system (Fig. 1) including an ultrasound probe (101), imaging system processor (103), interface (104), and a display (105) (Page 4 lines 16-19). Stapert further teaches a localization system (100) configured to determine the position of a medical device such as a needle (108) having an ultrasound detector attached thereto (Page 5 lines 3-6). Stapert teaches of providing an indication such as a circle or cross indicating the position of the ultrasound detector attached to the needle (108) in the 2D ultrasound image, wherein the size of the circle or marker varies with the out-of-plane distance of the ultrasound detector or medical device (Page 12 lines 22-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon to have the icon be a circle shape as taught by Stapert (Page 12 lines 22-26). Having the icon be a circle shape may allow for better visualization of the position of the interventional medical device and surrounding tissue than an X mark because the circle may be unfilled (not solid; transparent) in the center. In contrast, the X mark as taught by Vignon (Figs 2A & 2B) is completely solid and covers the area, blocking visualization of some tissue especially shown in figure 2B.
Regarding claim 8, Vignon in view of De Wijs, Desjardins, and Stapert teaches the invention as claimed above in claim 7.
Vignon further teaches wherein the radius is determined based on scaling the maximum detected intensity (V or SNR) to the expected in-plane maximum detected intensity, at the time of flight of the ultrasound signal having the maximum detected intensity ([0032], wherein maximum received amplitude is recorded (V or SNR), [0035], wherein Vignon teaches in practice, the size of the marker is maximum when in-plane with the imaging plane 11 and minimum when the intensity/voltage/SNR is below a threshold). Since Vignon teaches the size of the marker is maximum when in-plane with the imaging plane 11 and since the maximum detected intensity becomes the expected in-plane maximum intensity when the interventional device is in-plane with the imaging plane 11, Vignon teaches the radius is based on scaling the maximum detected intensity to the in-plane maximum intensity.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon (US20160324501) as applied to claim 12 above, and further in view of De Wijs (WO2017102369) and Desjardins (US20160038119). Vignon is cited in the IDS.
Regarding claim 13, Vignon in view of Stapert teaches the invention as claimed above in claim 12.
Vignon teaches the invention further comprising instructions that when executed by a processor cause the processor to: compute an out-of-plane distance between the ultrasound transducer and the image plane; and wherein the indicating the computed position in the reconstructed ultrasound image further comprises indicating the out-of-plane distance in the reconstructed ultrasound image (Figs. 2A-B & 4, [0032-0034], wherein a distance between sensors 31 to imaging plane 11 is estimated and the tracked distance of the tool 30 relative to the acoustic image plane 11 is qualitatively indicated by the image navigator 80).
However, Vignon fails to teach computing the out-of-plane distance by comparing the maximum detected intensity with a model describing an expected variation of in-plane maximum detected intensity with time of flight, at the time of flight of the ultrasound signal having the maximum detected intensity.
De Wijs teaches a beamforming ultrasound imaging system (15), an interventional device (11), and an ultrasound probe (18) (Fig. 1, Page 6 lines 1-5). De Wijs further teaches determining a position of an interventional device relative to an image plane and attaching an ultrasound detector to the interventional device (Page 3 lines 1-8). De Wijs teaches the position of the interventional device includes an out-of-plane distance corresponding to the distance between the attached ultrasound detector and the image plane (Page 3 lines 12-17) and indicating this in the reconstructed image (Page 3 lines 27-31). De Wijs teaches a position determination unit (PDU) identifies the position of the ultrasound detector (16) based on the time delay (time of flight) of each beam and amplitude of the signals corresponding to each beam detected (Page 7 lines 12-18, Page 12 lines 20-25). De Wijs teaches the amplitude (intensity) can be modeled to vary with the range between the emitter and detector along with the out-of-plane distance (Dop) between the detector (16) and image plane (12) (Page 7 lines 20-25). De Wijs thus teaches computing the out-of-plane distance based on time of flight and the amplitude (intensity) of the ultrasound signal.
Desjardins teaches an ultrasound system including an ultrasound probe (20) configured to determine the location of a medical instrument within the human body (15) relative to the probe (20) ([0014], [0053]). Desjardins teaches of scanning an image plane (25) with the probe (20) ([0054]). Desjardins further teaches of attaching an ultrasonic tracking device (UDT) or an acoustic sensor (instrument transducer 123) to the tip of a medical or interventional device to allow for accurate determination of the position of the medical device during an ultrasound-guided procedure, wherein the medical device may include a needle (70) or catheter ([0065-0066], [0072]). Desjardin teaches a console (65) measures time of flight to determine the position of a needle tip relative to the ultrasound imaging plane ([0067]). Desjardins teaches the estimated position of the medical device can be determined by solving a set of equations or by using a look-up table which maps time differences (time of flight) to estimate the instrument transducer’s (123) location ([0115]). Desjardins further teaches having more than two locations on the Z-axis can also assist with obtaining a location estimate, wherein the Z-axis comprises a direction perpendicular to the image plane (Fig. 1, [0089]). Desjardin thus teaches using a lookup table or model to estimate an out-of-plane position of the medical device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Vignon with the combined teachings of De Wijs (Page 7 lines 12-25) and Desjardins ([0115]) to use a lookup table to compare time of flight and signal amplitude (intensity) to determine an out-of-plane distance of an interventional medical device such as a needle. By using a lookup table, position determination may be simplified and therefore quicker as there are less calculations to perform since a lookup table is used rather than solving a set of equations as taught by Desjardins ([0115]). It would be obvious to one of ordinary skill in the art to also include in-plane intensity/amplitude and time of flight values in the lookup table or model as the in-plane values serve as a reference point in the imaging plane for where out-of-plane distance is calculated from. By aligning or matching the signal amplitude received from the out-of-plane transducers attached to the interventional medical device with an in-plane signal amplitude, a depth and lateral position of the interventional device could be determined and displayed on the current in-plane ultrasound image, as shown by Desjardins’s Figure 2 indicated by the intersection of lines 75A and 75B. Desjardin teaches as an example, the lookup table may be generated by varying the position of the transducer in a tissue phantom ([0115]), and wherein varying the position of the transducer may include a position in which the transducer is in-plane relative to the ultrasound image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793